[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 14 
If the General Term was right in holding that the defendants, as assessors, had jurisdiction to determine whether the plaintiff was an inhabitant of West Seneca, taxable for personal property in that town, its judgment was correct. If in error on that point, its judgment was wrong. In Barhyte v. Shepherd, this court held that the assessors had jurisdiction to determine whether the plaintiff's property was entitled to exemption for the reason that he was a clergyman. (35 N.Y., 238.) In Chegary
v. Jenkins, this court held that the assessors had jurisdiction to determine whether the property sought to be exempt as a seminary of learning was entitled to that exemption. (5 N.Y., 376.) In Weaver v. Devendorf, 3 Denio, 116; the same doctrine was held as in Barhyte v. Shepherd. (See also Easton v.Calender, 11 Wend., 90; Vanderhyden v. Young, 11 J.R., 150;Harmon v. Brotherson, 1 Denio, 537.)
These decisions were made upon the law as it stood prior to the passage of this act of 1850.
In each of these cases the assessors had jurisdiction of the person alleged to be taxable, and of the property on which the assessment was sought to be imposed. Barhyte, for example, was a resident of the town of Spencer. In that town were located both the real and personal estate, respecting which the question arose. He was undoubtedly a taxable inhabitant, that is, one of a class liable to taxation under proper circumstances. So was Madame Chegary a taxable inhabitant of New York. The persons being taxable inhabitants, and the property in each case being before the assessors, *Page 16 
it was their duty to decide whether it came within the exemptions provided by law. The parties making complaint themselves submitted that very question to the assessors. It was their duty to decide it as they understood the law to be. In Mygatt v.Washburn (15 N.Y., 316), on the other hand, the assessors had no jurisdiction of the person of the plaintiff. He was not a taxable inhabitant, that is, he was not liable to taxation for personal property in the town of Oxford, under any circumstances. The assessors, therefore, had no power to adjudicate upon the question of his taxability, and when they undertook to do so their action was void, and did not protect them from liability.
Under the Revised Statutes the rule is as follows, viz.: "Every person shall be assessed in the town or ward where he resides, when the assessment is made, for all the personal estate owned by him." (1 R.S., 390, § 5.) But one assessment can be made upon an individual for personal estate, and that must be in the town or ward where he resides when the assessment is made. In the year 1850 (Laws 1850, chap. 92, p. 142), it was enacted, "that in case any person possessed of such personal estate shall reside, during any year in which taxes may be levied, in two or more counties, towns or wards, his residence, for the purposes and within the meaning of this section (§ 5, supra), shall be deemed and held to be in the town, county or ward in which his principal business shall have been transacted." (1 R.S., Edm. ed., 362.)
A new test to determine the fact of residence, which was before unknown, was created by this law. By the fact, as ascertained in this mode, to wit, the place of business, was the liability to taxation determined. The statute assumes that a man may have more than one place of residence at the same time. The liability to taxation for personal property is fixed by the residence on the first day of July in each year. (Mygatt v. Washburn, supra.) No person can be assessed as a taxable inhabitant of Seneca unless on that day he was a resident of that town. On that day the plaintiff had, with his family, occupied his own house in that town for ten days *Page 17 
His family remained there for three months continuously, the plaintiff taking a portion of his meals there every day, and spending there five or six nights of each week. He attended daily to his business in Buffalo, taking a portion of his meals at his house there, sleeping there one or two nights of each week, his wife occasionally taking meals at the house with him. The plaintiff, upon this state of facts, was no doubt a voter in Buffalo, and was there liable to military and jury duty. He was a resident of Buffalo, having his domicile in that city. The cases show also that he was at the same time a resident of West Seneca. To establish a residence, requires a less permanent abode than to give a domicile, or even to create an inhabitance. (Harvard v.Gore, 5 Pick. R., 379; Guire v. O'Daniel, 1 Binny, 349;Haggart v. Morgan, 1 Seld., 422.)
The case of Douglass v. The Mayor of New York was an adjudication upon the statute of 1850. (2 Duer's R., 110.) The plaintiff, Douglass, during the year 1850, and for several years previously, resided in a hired house in the city of New York during the winter and spring, and at a country seat in Queens county during the summer and autumn. In the winter of 1850 he was assessed in the city of New York for personal estate, and a tax was imposed upon the same. In the summer he was assessed for a similar tax in Flushing which he paid. It did not appear that he transacted any business in either place. It was held that, whether his domicile was or was not at Flushing, he was a resident of New York and liable to taxation there. OAKLEY, Ch. J., says: "It may be quite true that a person can have but one domicile, but it is certain that he may have two residences, for such is the case with every man of fortune, who, like the plaintiff, has a town house and a country seat, in each of which he dwells at different seasons of the year, with the intention of making each his permanent abode for a limited period. (Frost v.Brisbin, 19 Wend., 11.) The residence of the plaintiff in 1850, and for several succeeding years, was just as certainly in the city during the winter and spring, as *Page 18 
in Flushing during the summer and autumn. He was therefore a resident of the city, liable to be taxed as such when the assessment was made of which he complains."
In Bartlett v. The City of New York (5 Sand. S.C.R., 44), the question was a similar one, and the like conclusion was reached. It was held that, though a person can have but one domicile, he may have several places of residence, which he occupies in succession. The plaintiff was adjudged to have been a resident of New York and also of Westchester county during the several periods that he abode or dwelt in those counties. It was held that, under the statute of 1850, the plaintiff was rightly adjudged to be a resident of New York, and that the tax was properly imposed.
The books are full of cases defining residence and nonresidence under the statutes, subjecting non-residents to arrest and their property to attachment. It would be difficult to reconcile these cases. I do not find any well considered cases where the question has arisen upon the statute providing for the taxation of personal property, other than those I have referred to. I conclude, therefore, that the plaintiff, on the first day of July, 1864, was, for the purposes of taxation, a resident of the town of West Seneca. Being a resident of that town, and having personal property liable to taxation, the assessors had jurisdiction to include that property in the assessment roll of that town. The case comes within the principle of Barhyte v.Shephard (supra), and not within that of Mygatt v.Washburn, where the assessors had no jurisdiction of the person of the plaintiff, and no right to take any action upon the subject. Where the principal business of the plaintiff was transacted was a matter of fact, to be ascertained by proof and to be settled by judicial determination. This determination was to be made by the assessors. It was to be made upon proof presented, or, if none was presented, by the best means of knowledge possessed by them. They are not liable for an erroneous decision of a question which they had jurisdiction to decide.
The judgment should be affirmed, with costs. *Page 19